Title: To John Adams from William Crawford, 13 January 1760
From: Crawford, William
To: Adams, John


     
      My Friend
      Shrewsbury, January. 13th 1760
     
     I am lately come from divine Service, if I may be allowed the Expression, performd by the Revd. Mr. Cushing, whom you’re not unaquainted with. He has fill’d my head brimfull, of Portions of Sentences, concerning the spirituall and natural man. If what Mr. Locke says be true, that an intent fixedness on any particular object, will cause an alienation of the rational Faculties, I am under no concern that what I have heard this day will distract me. Happy were it for me had I not been born to be plagu’d by words without Ideas. Thus I am resolv’d to persecute you with a little, of that which I have had a great deal of.
     I received a few lines from you per favour Mr. Thayer, for which I am oblig’d to you. I am glad you are not yet, gone to perpetual silence, as I had reason to fear, on account of my not hearing from you for these eight months past. I purpos’d as you observ’d, to spend some Time with you, this winter, but I have resolvd to go no where till I have finishd my physical study with the Doctor, so I must omit it till next Spring at which Time I purpose to launch into the world in the Character of a Physician. We expect with impatience that you will come and see us as you mention’d.—With regard to our last Campaigne, I have little more to say, but that we pursued a flying Enemy.—I wou’d not omit mentioning to you any part of my Happiness. I lodge at Mrs. Eeger’s, and enjoy their the Conversation of a young Lady, of distinguishd merit, who in old Times was known by the Name of the fair Jilt. Give my Compliment to the young Ladies where you think it proper. I am &ca.,
     
      W Crawford
     
    